Citation Nr: 0110688	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-16 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a retinal 
detachment of the right eye secondary to trauma, currently 
evaluated 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from May 1952 to March 1955.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in June 1994 that denied the claimed benefits.  

In August 1998, the Board Remanded this case primarily in 
order to schedule a current eye examination.  The Board 
noted, however, that there was a pending appeal for service 
connection for glaucoma and directed the RO to provide the 
veteran with a statement of the case regarding that issue.  
On Remand, the RO did furnish the veteran and his 
representative with a statement of the case in May 1999.  No 
substantive appeal regarding that issue was received, 
however.  The veteran's representative, in a February 2001 
brief, indicated that the veteran was seeking service 
connection for glaucoma.  In the absence of a timely filed 
substantive appeal, that issue is not before the Board at 
this time.  Nevertheless, the Board directs the RO's 
attention to this matter for appropriate consideration.  


REMAND

Review of the claims file discloses that VA examiners in 1994 
and 1995 reported the veteran's best corrected right eye 
visual acuity as varying between 20/100 and 20/400, with one 
examiner stating that, in over 20 clinic visits, the 
veteran's best corrected right eye visual acuity had always 
been "20/200 or less;" the latter examiner also commented 
that the veteran "does not have functional vision in his 
right eye."  Those examiners also reported significant loss 
of field vision in the right eye.  

On Remand, another eye examination was conducted in November 
1998.  That examiner reported that the veteran's uncorrected 
right eye near and distant visual acuity was 3/500.  Best 
corrected right eye near visual acuity was noted to be 3/500, 
with best corrected distant visual acuity in that eye of 
20/20.  The examiner also reported findings of visual field 
loss; the findings were not listed in a manner permitting 
their application to the rating schedule, however.  

In light of the apparently inconsistent visual acuity 
findings noted by the November 1998 examiner (especially 
compared to prior clinical findings) and lacking usable 
visual field loss findings, the Board regrets that yet 
another Remand is required in order to resolve the 
inconsistent clinical findings and to obtain usable clinical 
data regarding visual field loss.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Therefore, this case is again REMANDED to the RO for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-
to-date records of any examination or 
treatment, VA or non-VA, that he has 
received for his right eye.  All records so 
obtained should be associated with claims 
file.  

2.  The RO should then schedule the veteran 
for an eye examination, to determine the 
nature and extent of his service-connected 
right eye disability.  The claims folder and 
a copy of this Remand must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically indicate 
whether or not the claims folder was 
reviewed.  The examiner's report should set 
forth in detail all complaints, clinical 
findings, and diagnoses regarding the 
veteran's eyes.  To the extent possible, the 
examiner should distinguish current clinical 
findings concerning visual acuity from those 
that were reported by prior examiners.  
Further, the examiner should report clinical 
findings regarding field vision.  The 
examiner's attention is drawn to the 
regulations regarding reporting clinical 
findings and computation of average 
concentric contraction of visual fields.  
The examiner's reported clinical findings 
and computation of average concentric 
contraction of visual fields must adhere to 
the regulations.  

§ 4.76  Examination of field vision.  
Measurement of the visual field will be 
made when there is disease of the optic 
nerve or when otherwise indicated.  The 
usual perimetric methods will be 
employed, using a standard perimeter and 
3 mm white test object.  At least 16 
meridians 221/2 degrees apart will be 
charted for each eye.  The charts will 
be made a part of the report of 
examination.  Not less than 
2 recordings, and when possible, 3 will 
be made.  The minimum limit for this 
function is established as a concentric 
central contraction of the visual field 
to 5 degrees.  This type of contraction 
of the visual field reduces the visual 
efficiency to zero.  Where available the 
examination for form field should be 
supplemented, when indicated, by the use 
of tangent screen or campimeter.  This 
last test is especially valuable in 
detection of scotoma.  

§ 4.76a  Computation of average 
concentric contraction of visual fields.  
The extent of contraction of visual 
field in each eye is determined by 
recording the extent of the remaining 
visual fields in each of the eight 45 
degree principal meridians.  The number 
of degrees lost is determined at each 
meridian by subtracting the remaining 
degrees from the normal visual fields 
given in table III.  The degrees lost 
are then added together to determine 
total degrees lost.  This is subtracted 
from 500.  The difference represents the 
total remaining degrees of visual field.  
The difference divided by eight 
represents the average contraction for 
rating purposes. 

Table III -- Normal Visual Field Extent at 8 
Principal Meridians

Meridian	Normal degrees
Temporally	          85
Down temporally	          85
Down	          65
Down nasally	          50
Nasally	          60
Up nasally	          55
Up	          45
Up temporally	          55
--
Total	         500

The examiner should also be requested to comment on 
the degree of functional loss due to the service-
connected right eye disability.  All opinions should 
be supported by adequate rationale, including 
reference to pertinent evidence in the claims file.  

3.  The RO must then review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475 are completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures contained in 
sections 3 and 4 of the Act (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Any final regulations 
and pertinent VA General Counsel precedent opinions, 
as well as any binding and pertinent court decisions 
that are subsequently issued also should be 
considered.  

4.  Upon completion of the requested development of 
the record, the RO should again consider the veteran's 
claim for an increased rating for his service-
connected right eye disability.  If action taken 
remains adverse to the veteran, the RO should provide 
him and his accredited representative with a 
supplemental statement of the case and should give 
them an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



